DETAILED ACTION
This is in response to the request for continued examination filed on 12/14/2021.

Status of Claims
Claims 1 – 20 are pending, of which claims 1 and 9 are in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,707,911. Although the claims at issue claim 1 of 10,707,911 is broader than claim 1 of 16/414007.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,176,075. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 16/414007 is broader than claim 1 of 11,176,075.
A table is provided below to show the differences between the claims.  Other claims contain similar double patenting issues, but are omitted below for brevity sake.

11,176,075
16/414007
1. A hybrid bus hub circuit comprising: 


a primary port coupled to an RFFE master via an RFFE bus; 


at least one first auxiliary port coupled to at least one first slave via at least one first type auxiliary bus comprising multiple wires;

at least one second auxiliary port coupled to at least one second slave via at least one second type auxiliary bus consisting of one wire, wherein the at least one first type auxiliary bus and the at least one second type auxiliary bus are configured to be different types of auxiliary buses; 

and a hub controller configured to: receive a predefined RFFE command sequence identifying the hybrid bus hub circuit and 




configured to identify at least one selected auxiliary bus among the at least one first type auxiliary bus and the at least one second type auxiliary bus for communication with the RFFE master; 

activate the at least one first type auxiliary bus and deactivate the at least one second type auxiliary bus in response to receiving the at least one indication that identifies the at least one first type auxiliary bus; and activate the at least one second type auxiliary bus and deactivate the at least one first type auxiliary bus in response to receiving the at least one indication that identifies the at least one second type auxiliary bus.


a primary port coupled to a radio frequency front-end (RFFE) master via an RFFE bus;

at least one first auxiliary port coupled to at least one first slave via at least one first
auxiliary bus;


at least one second auxiliary port coupled to at least one second slave via at least one second auxiliary bus; and





a bridge controller configured to:
receive a predefined RFFE command sequence comprising a unique slave identification (USID) identifying the heterogeneous bus bridge circuit and 

that is different from the USID and 
uniquely identifies at least one 
selected auxiliary bus among the at least one first auxiliary bus and the at 
least one second auxiliary bus for
communication with the RFFE master; and
activate at least one selected auxiliary port coupled to the at least one selected
auxiliary bus among the at least one first auxiliary port and the at least one
second auxiliary port in response to receiving the predefined RFFE
command sequence.
10,707,911
16/414007
1. A radio frequency front-end (RFFE) bus hub circuit comprising: 

a primary port coupled to an RFFE master via an RFFE bus; 


at least one first auxiliary port coupled to at least one first RFFE slave via at least one first auxiliary RFFE bus; 

at least one second auxiliary port coupled to at least one second RFFE slave via at least one second auxiliary RFFE bus separated from the at least one first auxiliary RFFE bus; and 

a hub controller configured to: 
selectively activate at least one of the at least one first auxiliary port and the at least one second auxiliary port in response to 

receiving an RFFE command sequence identifying the RFFE bus hub circuit; and 



bridge communication between the RFFE master and at least one of the at least one first RFFE slave and the at least one second RFFE slave.



a primary port coupled to a radio frequency front-end (RFFE) master via an RFFE bus;

at least one first auxiliary port coupled to at least one first slave via at least one first
auxiliary bus;

at least one second auxiliary port coupled to at least one second slave via at least one second auxiliary bus; and



a bridge controller configured to:





receive a predefined RFFE command sequence comprising a unique slave identification (USID) identifying the heterogeneous bus bridge circuit and 

an indication that is different from the USID and 
uniquely identifies at least one 
selected auxiliary bus among the at least one first auxiliary bus and the at 
least one second auxiliary bus for
communication with the RFFE master; and
activate at least one selected auxiliary port coupled to the at least one selected
auxiliary bus among the at least one first auxiliary port and the at least one
second auxiliary port in response to receiving the predefined RFFE
command sequence.


Allowable Subject Matter
Claims 1 – 20 contain allowable subject matter.  As above, double patenting issues must be addressed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details the bus bridge circuit with a primary port coupled to a RFFE master, and multiple auxiliary ports connecting to slaves via auxiliary buses, receiving a predefined RFFE command sequence comprising a USID identifying the bridge circuit and an indication that is different from the USID and that uniquely identifies one of the auxiliary buses, and activating the identified auxiliary bus, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 10707911 is patent granted on copending 20200153470.
U.S. Patent Application 20200334185 and Patent 11119958 is another copending application.
U.S. Patent 20170199832 teaches RFFE communications and slave IDs.
U.S. Patent Application 20170286340 and U.S. Patent 10176130 another copending application that teaches USID and certain registers, but no bridge.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184